                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

TODD D. YATES                                                                     PLAINTIFF

v.                           CASE NO: 4:19CV00411-JM

FEDERAL BUREAU OF INVESTIGATION                                                 DEFENDANT



                                        JUDGMENT

     Pursuant to the order entered this date, the complaint is hereby dismissed with prejudice.

     DATED this 9th day of July 2019.

                                                  ____________________________________
                                                  UNITED STATES DISTRICT JUDGE
